DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the alkenyl succinimide (C) comprises a non-boron-modified alkenyl bis-succinimide (C1) and a content of boron atoms derived from the alkenyl succinimide (C) is less than 0.02 mass %”  Since the alkenyl bis-succinimide is a “non-boron” modified succinimide it is unclear how any boron may be present.  It is unclear if applicant intends both a boron modified and a non-boron modified succinimide in claim 1.  The claim is indefinite.  The claim is interpreted to require a non-borated alkenyl bis succinimide but not to require a borated succinimide though one may be present within the parameters of boron content of claim 1. 
Corresponding to the above indefiniteness about whether there are two alkenyl succinimides, it is unclear if claim 2 is referring to the N/nitrogen from both or only the non-boron modified succinimide.  
Claim 6 is unclear whether the B/N is the ratio of B to the nitrogen of both succinimides, just the boron containing succinimide or boron to the nitrogen of just the non-borated succinimide.  Clarification is requested.
The examiner notes  that where a range is claimed as “less than” zero is within the scope.
Any and all claim interpretations under the rejections under section 112 are expressly incorporated into the below rejections as though fully set forth therein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Introduction/Claim Interpretation
Any and all claim interpretations as above set forth and the claim interpretations and introductory matter as below set forth are expressly incorporated into each and every rejection below.
The examiner notes that additives of the instant claimed composition are all known and known to be used in combination in amounts and ratios which meet and/or overlap the various claimed ranges and ratios as more fully below set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Because there are so many available references the examiner has attempted to provide rejections on the most relevant prior art (esp. given the indefiniteness of the instant claims as above set forth).
The references teach the compositional components in ranges within or overlapping the claimed ranges as more fully below set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The below references disclose the use of a non-borated succinimide alone and in combination with a borated succinimide as more fully below set forth.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
In the interest of compact prosecution, multiple rejections are set forth so as to properly address rejections of the composition under section 102 as well as under section 103 and to address rejections of the process claims.









Rejections Under Section 102
Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Kusumoto (US 2017/0198235)
Regarding Claims 1-3 and 5-9
Kusumoto (US 2017/0198235) discloses a lubricant composition comprising a base oil in a major amount and:
Detergent A as a calcium salicylate (meeting claim 1 for a calcium based detergent and claim 3 for a calcium salicylate) 
Dispersant A a boron free polybutenyl succinimide acid bis imide (meeting claim 1 and 4-6 for an alkenyl succinimide and for a bis alkenyl succinimide) and 
Dispersant B a boron polybutenyl succinic acid bisimide and 
an additive of ZDDP [0125-0135](meeting claim 8)

    PNG
    media_image1.png
    707
    959
    media_image1.png
    Greyscale

The compositions includes the claimed non borated bis imide example 8 proving N (nitrogen) 600 ppm and Ca (calcium) 1000 ppm meeting the limitations of claim 1.   600/1000 = 0.6 meeting claim 2.  (meeting the range of claim 7 for N 50-1500 ppm) (meeting claim 8 for ZDDP)  
Example 6 1000 ppm Ca, total 850 N from dispersants and total 260 from B from dispersants 260/850=0.305 within the range of claim 6 and meeting claim 6.
Meeting claims 9 as no magnesium is present. 

    PNG
    media_image2.png
    533
    449
    media_image2.png
    Greyscale
meeting the limitation for a calcium salicylate of claim 3)

    PNG
    media_image3.png
    339
    446
    media_image3.png
    Greyscale

Kusumoto discloses the composition may comprise a boron containing succinimide for detergency fuel consumption reducing properties, [0058]  The composition may comprise both a boron containing polybutenyl succinimide and a boron free poly butenyl bis succinimide for improved detergency and fuel consumption reduction [0061] (meeting claim 5)
Rejections Under Section 103
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (US 2017/0198235) as applied to claims 1-3 and 5-9 above.
Regarding Claims 4 and 10:
Kusumoto discloses the limitations above set forth.  Kusumoto discloses the composition may comprise a boron containing succinimide for detergency fuel consumption reducing properties, [0058]  The composition may comprise both a boron containing polybutenyl succinimide and a boron free poly butenyl bis succinimide for improved detergency and fuel consumption reduction [0061] (meeting claim 5) 
The boron containing succinimide provides boron in an amount of 50ppm-400 ppm [0060] (overlapping the range of claim 1, meeting claim 5, and overlapping claim 6)
The alkenyl group Mn is between 1000-4000 [0046] (overlapping the range of claim 4)
The composition may comprise a molybdenum  di-thiocarbamate contributing molybdenum in a range of 60-1100 ppm [0033] (overlapping the range of claim 10)
The composition is used to lubricate engines including gasoline engine, diesel engine various industrial internal combustion engines and so on including direct junction supercharger engines.  [0106][0107]
Rejections Under Section 103
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (US 2017/0198235) as applied to claims 1-10 above further in view of Yagaishita et al (US 2004/0242434)
Regarding Claims 11-12:
Kusumoto (US 2017/0198235) discloses the above limitations.  While Kusumoto teaches the composition is used to lubricate engines including gasoline engine, diesel engine various industrial internal combustion engines and so on including direct junction supercharger engines.  [0106][0107] Kusumoto discloses the composition provides reduction in fuel consumption to due to friction reducing effect it does not expressly discloses the engine being a gas engine.
Yagaishita et al (US 2004/0242434) discloses a lubricating oil composition comprising a thiophosphate and base oil, a succinimide and/or derivative thereof in an amount of 0.01 to 0.3 % by mass in terms of nitrogen (100 to 3000 ppm) and alkali/alkaline metal detergent in an amount of 0.05 to 1 percent mass in terms of metal (500 to 1000 ppm) (Abstract) 
The succinimide includes bis succinimides [0037] with polybutenyl/polyisobutene  groups having Mn 900-3500 [0039] The succinimide includes polybutenyl bis succinimide having a Mn of 1300 (table 1)
The composition may comprise a post treated borated succinimide [0044]  The B/N ratio is from 0.1 to 1.2 or 0.2 to 1 or 0.3 to 0.9 to enhance the base number retaining properties and high temperature detergency 0045] 
The succinimide additive contributes 0.01 to 0.3 mass percent nitrogen to impart improved low temperature viscosity characteristics and anti emulsion properties [0047]
The metal detergent is a salicylate [0012] The metal detergent contributes 0.05 to 0.1 percent metal to impart excellent base number retaining properties and high temperature detergency [0065] the detergent includes calcium salicylate [0055] 
The composition may comprise a ZDDP antiwear additive [0072]
The composition is used in gas engines [0017]
No molybdenum is required.  No magnesium is required.
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition of Kusumoto in a gas engine as taught by Yagashita as Kusumoto contemplates various types of engines and the composition of Kusumoto it similar and overlaps that of Yagashita and will impart high temperature detergency, impart improved friction reduction and improved fuel consumption to the gas engine when it is lubricated with the composition of Kusumoto and used therein.
Rejections Under Section 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utaka et al (US 2018/0072961) published 3/15/2018 – over one year prior to the instant effective fling date of 3/29/2019)
Regarding Claims 1-12:
Utaka et al (US 2018/0072961) published 3/15/2018 – over one year prior to the instant effective fling date of 3/29/2019) discloses a lubricating oil composition comprising a base oil a calcium detergent and at least one of a sodium or magnesium additive, an ash free sulfur additive where the composition is lubricating an engine (Abstract) 
The composition comprises a calcium detergent in in terms of calcium of 0.15 mass % or less (i.e. 1500 ppm or less) [0010] (overlapping the range of claim 1)
The calcium detergent is preferably calcium alkyl salicylate [0025](meeting claim 3)
The composition comprises a non-boronated imide dispersant of a bis succinimide having an alkenyl group of Mn 500-4000 [0068-0069](meeting the limitation for a bis succinimide of claim 1) for detergency in an amount providing nitrogen of 0.005 to 0.3 mass % (i.e. 50-3000 ppm) or 0.01 to 0.1 mass % (100 to 1000 ppm) (thereby falling within and meeting the claimed ratio of claim 2 N/Ca 0.9 or less  For example: 1000/1500ppm=0.66)
The composition may comprise a boronated succinimide such that the B/N is 0.1 to 3 or 0.2 to 1 [0078] (falling within and/or overlapping the range of claim 6)
The succinimide may be a polybutenyl succinimide [0080] 
The composition may comprise a ZDDP anti wear additive [0081] (meeting claim 8)
The examples show:
 the non-boronated dispersant providing 0.25 % N (i.e. 2500ppm – where the additive is 2.5 % and N is 1 % of the overall additive = 0.25 % N)
The boronated dispersant is 1.1 % and of that boron is 1.3 % or .013 % or 130 ppm boron
And the Calcium salicylate detergent is 1.8 % of that 7.8 % is calcium or 0.078 % or 780 ppm

    PNG
    media_image4.png
    171
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    225
    543
    media_image5.png
    Greyscale

The composition is used to lubricate a spark ignite combustion gas engine [0108-0110]
Rejections Under Section 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dance et al (US 2018/0066203) published 3/8/2018
Regarding Claims 1-12:
Dance et al (US 2018/0066203) published 3/8/2018 discloses a lubricating composition essentially free of magnesium. The composition comprises a major amount of base oil, at least on boron compound and at least one over based calcium detergent.  The boron compound includes at least one borated dispersant and a non-borated dispersant. The B/N ratio of less than or equal to 0.3 (Abstract) (overlapping the range of claim 6) 
Figs 1, 3-6 showing the use of both non borated and borated dispersants 

    PNG
    media_image6.png
    306
    526
    media_image6.png
    Greyscale

(overlapping the B/N ratio of claim 6 and meeting the limitation of claim 9) 
Effective ranges of boron from the dispersant include 30-1500 ppm [0080] (overlapping the claimed range) 
The boron detergent will contribute 30-1500 ppm or 60-1000 ppm or 120-600 ppm boron [0080] (overlapping the range of claim 1)
The dispersants both boron and non-boron are succinimides such as bis succinimides [0081-0083] having hydrocarbyl groups of Mn 50-5000 [0083] [0095]overlapping the range of claim 4) 
The preferred dispersants are hydrocarbyl bis succinimides with hydrocarbylene groups of polyisobutylene have Mn from 500 to 5000 Daltons or 1000 to 3000 Daltons or 800-1700 Daltons for low molecular weight and 1700 to 5000 for high molecular weight [0095] (overlapping claim 4 and meeting the limitation for poly isobutenyl group of claim 4) 
See  Fig 4 for examples where the dispersants contribute 900 ppm nitrogen. The detergents include calcium salicylates [0109-0110] (meeting claim 3)contributing alkaline/calcium of 500 to 5000 ppm [0118] (overlapping claims 1 and 2)  The amount of Ca and N will overlap the claimed ratio of claim 2.
The composition may comprise an antiwear agent of ZDDP [0124] (meeting claim 8)
The composition is used in gas engine oils [0044][0227] (claims 24 and 44 of reference)(meeting claims 11-12)
No molybdenum is required meeting claim 10. No magnesium is required meeting claim 9
Rejections Under Section 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagaishita et al (US 2004/0242434)
Regarding claims 1-12:
Yagaishita et al (US 2004/0242434) discloses a lubricating oil composition comprising a thiophosphate and base oil, a succinimide and/or derivative thereof in an amount of 0.01 to 0.3 % by mass in terms of nitrogen (100 to 3000 ppm) and alkali/alkaline metal detergent in an amount of 0.05 to 1 percent mass in terms of metal (500 to 1000 ppm) (Abstract) 
The succinimide includes bis succinimides [0037] with poly butenyl/polyisobutene  groups having Mn 900-3500 [0039] The succinimide includes polybutenyl bis succinimide having a Mn of 1300 (table 1)
The composition may comprise a post treated borated succinimide [0044]  The B/N ratio is from 0.1 to 1.2 or 0.2 to 1 or 0.3 to 0.9 to enhance the base number retaining properties and high temperature detergency 0045] 
The succinimide additive contributes 0.01 to 0.3 mass percent nitrogen to impart improved low temperature viscosity characteristics and anti emulsion properties [0047]
The metal detergent is a salicylate [0012] The metal detergent contributes 0.05 to 0.1 percent metal to impart excellent base number retaining properties and high temperature detergency [0065] the detergent includes calcium salicylate [0055] 
The composition may comprise a ZDDP antiwear additive [0072]
The composition is used in gas engines [0017]
No molybdenum is required.  No magnesium is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for example:
Iwasaki et al (US 2015/0072907) discloses a lubricating oil composition for an engine (Abstract) such as gas engines [0001] The composition comprises a major amount of base oil [0020-0028] The lubricating composition comprises succinimide compounds with thio hetero cyclic compounds [0009] 
The composition comprise an alkenyl succinimide such as poly iso butenyl succinimide [0034]  compound such as a bis type [0029] (meeting claim 1 for succinimide and claim 5 for non-boron bis succinimide) [0029-0037] 
The amount of succinimide contributes 0.08 mass to 0.40 mass % nitrogen based on the total amount of the lubricating oil composition to improve low temperature flowability preferably 0.08 to 0.35 mass % [0042] 
In addition to the alkenyl succinimide compound a boron derivative may also be used [0039] The succinimide may be modified with a boron derivative so boron content is generally 0.05 mass % to 5 mass % [0041] 
The succinimide boron derivate contributes 0.02 to 0.3 mass boron or 0.025 to 0.025 mass % boron [0043] The B/N is 0.07 to 1 or 0.09 to 0.95 [0044] (within the range of claim 6)

    PNG
    media_image7.png
    126
    539
    media_image7.png
    Greyscale

The composition comprises a metal detergent such as a metal salicylate [0093] calcium salts are preferred [0094] such as calcium salicylates and alkyl salicylic salts [0096](meeting claim 3) The detergent is in an range of 0.01 to 20 mass % or 0.5 to 5 mass % [-0105] 
Controlling the amount of metal will reduce ash and prevent deterioration of the exhaust [0106] 
Calcium salicylate and poly butenyl succinic acid bis imide are preferred [0108] 
Preferred nitrogen content is 0.08 mass % and preferred Boron content is 0.020 mass to 0.3 mass % or 0.025 to 0.25 mass % boron [0125] (800 N; 200-3000B)
Boron imide 1 is a poly butenyl succinimide acid mono imide [0146] 
Boron imide 2 is a poly butenyl succinic acid bis imide [0147]
Non boronated imide 1 is a polybutylene succinic mono imide and 
Non-boronated imide 2 is poly butenyl succinic amide bis imide [0148=0149] 
And a metal detergent of calcium salicylate 270 mg/KOH/g  [0164-0165]
See Table 4.
The composition may comprise zinc di-thiophosphate anti wear agent [0073] [0119] (meeting claim 8) 
Nakao (US 2015/0376544) disclose a lubricant composition comprising a major amount of base oil [0015] comprising a thiophosphate additive [0075] a boronated ashless depressant of an alkenyl succinimide [0081] for excellent detergency [0082] having an isobutylene alkenyl group  of Mn 1000-3000 [0084] contributing boron in an amount of 30-120 ppm [0087] 
Table 1:
The composition comprises a base oil in a major amount 
An ashless dispersant boron based of 1 or 0.75 %
Boron mass ppm 40 ppm or 30 ppm
An ashless dispersant non-boron base 1.5 or 1.75 %
A calcium detergent 0.1 %

    PNG
    media_image8.png
    705
    1050
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    269
    1092
    media_image9.png
    Greyscale

Ca detergent 0.1 % where 10% is calcium = 0.01 calcium = 100 ppm calcium
(US 2016/0024417) discloses a lubricant composition comprising a major amount of base oil and 
Additive A
A dispersant of an alkenyl succinimide
A boronated alkenyl succinimide
One or more compounds of a boronated alkenyl succinimide in component A with B/N 0.5 or more [0010]
In an amount of 0.01 to 0.10 mass % nitrogen based on total amount of composition
Additive B a metal detergent of an alkaline metal salicylate
In an amount of 0.01 to 0.3 mass % in terms of the metal based on total amount of composition
Hata et al (US 2007/0155632) discloses a lubricating oil composition for a power transmission of various types comprising a base oil, a phosphoric ester with an alkenyl group having a thioether bond and/or a phosphoric ester and mains salt thereof and an over based calcium sulfonate (abstract) 
The phosphoric ester with an alkyl group with a thioether includes alkyl dithiophosphtes [0045-0046] 
The composition comprises an over based calcium sulfonate [0051] with 100-2000 ppm by mass calcium on the basis of the composition inter terms of calcium content for sufficient effect of enhancing wear resistance upon contact between metals [0058]
The composition further comprises zinc dithiophosphate an antiwear composition [0060] 
The composition comprises detergent dispersants such as succinimide and boron succinimides [0068] 
The composition comprises additives including a boron containing imide based dispersant ECA5025 from Infineum with nitrogen of 1.35 mass % and boron of 0.35 mass % and over based calcium sulfonate Bryton C400 from Witoco Chemicals with Ca content 15.2 mass % (TABLE 2-2)

Koyama (US 2018/0355274) discloses comparative examples of a base oil comprising a major amount of base oil and an anti wear additive of a ZDDP [0087-0088] and a calcium salicylate detergent D1 with Ca 6.5 % and D2 of 1.8 mass % [0090] and an ashless dispersant E 1 polyalkenyl succinimide OLOA 5096 Mn 4000-6000 N 1.5 mass % and B 0.5 mass % [0092] Table 1 Comparative Examples 1 and 2 meet the claim limitations.
To wit: 
Ca 1100 and 1300 
Dispersant E1 is in an amount of 4.5 mass % with N of 1.5 that makes 150 ppm N and B of 0.5 % making boron 0.005 or 50 ppm  
Mo zero, 
Mg zero 
The examples does not teach the succinimide to be a bis succinimide
EP 1016706A2 disclose a lubricant composition comprising a calcium salicylate detergent containing 0.05 to 2 wt. % or 0.06 to 1.0 wt.% calcium to the lubricant (i.e. 500 to 2000 ppm calcium or  600 to 1000  calcium) [0024] , a zinc dialkyldithosphate additive [0030] an ashless detergent of a succinimide dispersant of a polybutene having Mn of 800 to 8000 polybutenyl succinimide providing 0.001 to 0.15 wt.% or 0.15 wt.% nitrogen [0027-0028]  the succinimide may be borated [0028] 
Dodd (US 2015/0159107) discloses a gas engine lubricant oil composition comprising a major amount of an oil of lubricating viscosity a metal hydroxybenzoate detergent, a dispersance and an antioxidant with a boron concentration of zero  90 ppm which may be provided by a dispersant additive (Abstract) 
The preferred detergent is a calcium salicylate [0040-0041] and contributes 0.05 to 2 or 008 to 0.16 mass % in terms of Ca [0046] (500-2000 or 800-1600 ppm Ca)
The dispersant is a polyisobutene succinimide which is borated or unborated providing N in a range of 0.1 to 1 % or 0.2 to 0.8 mass % [0048-0051] (i.e. 1000-10000 or 2000 to 8000 ppm N)  The dispersant is a 950Mw borated or 2225 MW unborated (Table 1) 
Kamano (US 2016/0024416) discloses a composition comprising a base oil a dispersant a metal detergent and other additives [0090]
The additives include ZCCP [0096] and a metallic detergent such as a calcium phenate with calcium 9.3 wt.% [0097] detergent B an over based calcium salicylate with calcium 7.8 mass % [0098] and ashless dispersant A of a boron derivates of alkenyl succinimide having nitrogen 1.8 mass % and boron 2.0 mass % [0099] Ashless dispersant B alkenyl succinimide polybutenyl nitrogen 1.0 mass % [0100] 

    PNG
    media_image10.png
    1002
    690
    media_image10.png
    Greyscale


EXAMPLE 3:
N from the dispersant 0.06 mass % - 600 ppm  
CA 0.25 % Ca – 250 ppm 
B 0.02 % - 200 ppm 

    PNG
    media_image11.png
    190
    608
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    106
    599
    media_image12.png
    Greyscale

Examples 3 and 4 disclose the claimed composition with the claimed calcium detergent and alkenyl succinimide both boron and non-boron modified of claim 1 and the calcium salicylate of claim 3 and zinc dithiophosphate of claim 8. No magnesium is required or present meeting claim 9. 
The reference does not teach claim 10:The reference teaches molybdenum in amounts of 300 ppm to 1000 ppm (See claim 1 reference)  exceeding 0.01 mass %/100 ppm of the instant claims. 
Shaw (US 2006/0058200) discloses a composition comprising
a major amount of a base oil, 
calcium alkyl salicylate detergent, 
non borated polyisobutylene Mn2300 succinimide dispersant, 
borated polyisobutylene Mn 950 succinimide dispersant antioxidant 
and ZDDP.  
The composition comprises N/B of 3.8:1.  The composition comprises 0.087 N (.e. 870 ppm N)  with N:B 3.8:1  making the B content 870/3.8=228ppm B [0092] 
The composition comprises a major amount of base oil, at least one N containing dispersant of poly alkenyl backbone of polyisobutylene  of Mn of 900-3000; 
an oil soluble boron source of polyisobutenyl succinimide borated 
 a ratio of N:B of 3:1 to 5:1, 
a calcium alkyl salicylate detergent 
additional additives of ZDDP  
(See claims 1-9 of reference)
The detergent is added in a range of 0.5 to 3 wt.% [0055] the detergent includes calcium alkyl salicylate with alkyl groups of 5-100, preferably 9-30 especially 14-20 for adequate oil solubility [0061] 
C14 Calcium Salicylate has molecular mass 314.30 
The molecular mass calcium 40.078  
As such calcium is approx. 12.7 % of the overall molar mass of the C14 Calcium Salicylate.  
3 grams of C14 Calcium Salicylate will contribute 1270 ppm calcium  
For example when 3 % wt. of C14 Calcium Salicylate is added and calcium is 12.7 % of the 3 grams of C14 Calcium Salicylate making 0.127 grams calcium or 1270 ppm calcium being within the claimed range.  

    PNG
    media_image13.png
    358
    865
    media_image13.png
    Greyscale

The boron polyisobutylene succinimide has Mn of 450-3000 [0047] 
The polyalkenyl moiety of the succinimide dispersant has Mn of 900-3000 [0027] 
The dispersants are bis succinimides [0043] 
No molybdenum is required.  No magnesium is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771